MEMORANDUM **
Gerber Eduardo Arana-Santos, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an Immigration Judge’s order denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir.1995), and we deny the petition for review.
Arana-Santos testified that he is afraid unknown individuals might murder or kid*613nap him. Substantial evidence supports the IJ’s decision since generalized violence by unknown, individuals does not amount to persecution. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004). Arana-Santos contends for the first time that he fears persecution “because his father was persecuted by the guerrillas.” We lack jurisdiction to consider the family-based contention since he did not raise it before the agency. See 8 U.S.C. § 1252(d)(1).
Because Arana-Santos did not establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See id. at 340. The remaining issue in Arana-Santos’ opening brief was not supported by argument and is therefore deemed abandoned. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.